  Case 18-01022        Doc 99    Filed 02/12/20 Entered 02/12/20 09:29:53            Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION


                                                          Chapter 7
In re: Robert R. McNamara,                                Case No. 17-11329 – MSH
          Debtor

                                                          Adversary Proceeding No. 18-01022
The Bank of Canton
          Plaintiff,
v.

Robert R. McNamara,
           Defendant.



                  SUPPLMENT TO JOINT PRETRIAL MEMORANDUM


       The Bank of Canton (the “Plaintiff” and or “Bank”) and Defendant/Debtor, Robert R.

 McNamara (the “Debtor”) hereby jointly amend and supplement Section D to their Joint Pretrial

 Memorandum to include testimony of the Debtor by means of deposition. This amendment is

 being made because, due to illness, the Debtor cannot attend or testify at trial.



   D. Testimony presented by means of deposition transcript.


       (i)     Pursuant to Fed. R. Civ. P. 32(a)(4)(C), Plaintiff expects to present testimony of

   the Debtor by means of deposition with certain copies of referenced Exhibits thereto. The

   pertinent portions of said transcript which the Plaintiff may introduce are attached hereto as

   Exhibits A and B.
  Case 18-01022         Doc 99    Filed 02/12/20 Entered 02/12/20 09:29:53            Desc Main
                                    Document     Page 2 of 2



       (ii)      Pursuant to Fed. R. Civ. P. 32(a)(6), Debtor expects to present testimony of the

   Debtor by means of deposition. The pertinent portions of said transcript are attached hereto

   as Exhibits C and D.




                               Respectfully submitted by the Parties,


The Plaintiff,                                      The Defendant,

The Bank of Canton,                                 Robert R. McNamara,

By its Attorneys,                                   By his Attorney,

/s/ Michael A. Wirtz                                /s/ Joseph G. Butler
____________________________                        __________________________
Jack J. Mikels, BBO# 345560                         Joseph G. Butler, BBO#544284
Michael A. Wirtz, BBO# 636587                       Law Office of Joseph G. Butler
JACK MIKELS & ASSOCIATES, LLP                       355 Providence Highway
1 Batterymarch Park, Suite 309                      Westwood, MA 02090
Quincy, MA 02169-7454                               Tel: 781-636-3638
Tel: 617-472-5600                                   Email: JGB@JGButlerlaw.com
Email: Lawoffice@jackmikels.com



Dated: February 12, 2020
